Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-5,7 and 10-14 are allowable. The restriction requirement as set forth in the Office action mailed on 5/14/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 5, directed to non-elected species III is no longer withdrawn from consideration because the claim requires all the limitations of allowable claim 1. Claim 6 directed to non-elected species I is no longer withdrawn from consideration because the claim requires all the limitations of allowable claim 1. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Thomas Bassolino on 3/22/2022.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 1 - At line 2 “one or more” is changed to –a plurality of--. 
Claim 1 - At lines 3, 9-10, 14, and 15, each of the 4 occurrences of “one or more” is changed to –plurality of--. 
Claim 3 - At line 2, “one or more” is changed to --plurality of--.
Claim 4 - At line 2, “one or more” is changed to --plurality of--.
Claim 5 - At line 2, “one or more” is changed to --plurality of--.
Claim 11 - At line 2, “one or more one” is changed to –a plurality of--.
Claim 11 - At lines 15 and 16, each of the 2 occurrences of “one or more” is changed to --plurality of--.
Claim 12 - At line 2, “one or more” is changed to –a plurality of--.
Claim 12 - At lines 3 and 5, each of the 2 occurrences of “one or more” is changed to --plurality of--.
Claim 14 - At line 3, “one or more” is changed to --plurality of--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims are allowed because in the closest art of record, Yen in view of Schmorde and in further view of Plaisted, Plaisted’s configuration is different from the applicant’s claimed configuration at least because there is no stacking of bottom plates in Plaisted for the purpose of mounting these stacked bottom plates to a common support rail using a boltless mounting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















/DANIEL J KENNY/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633